DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 August 2022 has been entered.
 	Claims 1, 3, 8, 15, and 21 were amended. Claims 2 and 16 were cancelled. Claims 1, 3, 8-15, and 21-27 are currently pending and under consideration.
	
Withdrawn Objections and Rejections
	Claims 1-3, 8, 15-16, and 21 were objected to for containing references to tables located in the specification. The cancellation of claims 2 and 16 and the amendment of claims 1 and 15 have overcome the objection and the objection is withdrawn.
	Claims 2 and 16 were rejected under 35 USC 112a as failing to comply with the enablement requirement. The cancellation of the claims has rendered the rejection moot and the rejection is withdrawn.

Maintained Rejections
	Claims 1, 3, 8-15, and 21-27 were rejected under 35 USC 112(a) as failing to comply with the enablement requirement. The rejection of the claims under 35 USC 112(a) is maintained, but the rejection has been amended to fall under a written description rejection in order to attempt to further communicate the 112a rejection.

Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 8-15, and 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP 2163.02 provides guidance on determining compliance with the written description
requirement and states: The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance
with the written description requirement is, "does the description clearly allow persons of ordinary skill
in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10
USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19
USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must
convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was
in possession of the invention, and that the invention, in that context, is whatever is now claimed. The
test for sufficiency of support in a parent application is whether the disclosure of the application relied
upon "reasonably conveys to the artisan that the inventor had possession at that time of the later
claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177,
179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).
	The instant claims are drawn to a method of treating B-cell malignancy in a subject comprising administering to the subject a therapeutically effective amount of a combination of ibrutinib and an anti-PD-1 antibody for the treatment of DLBCL. Claims 1, 3, and 8, identify subjects to treat with the combination who are predicted to be responsive to the combination based on specific mutations in the genes selected from KLHL14, RNF213, CSMD3, BCL2, NBPF1, LRP1B, as listed in claim 1, or a combination thereof. Claims 15 and 21 identify subjects who should not be treated and who are predicted to not be responsive to the combination based on specific mutations in genes selected from TP53, EBF1, ADAMTS20, AKAP9, SOCS1, TNFRSF14, MYD88, NFKB1B, as listed in claim 15, or a combination thereof.
The disclosure does not clearly allow a person of ordinary skill in the art to recognize that applicant was in possession of the invention as claimed at the time of filing. 
Applicant discloses that the correlation between the treatment outcomes and gene mutations are from data gathered during a clinical trial (specification, page 20, [0075]) but the data presented by applicant does not demonstrate clear trends in the gene mutations assessed as to reasonably convey that the claimed gene mutations are predictive of a patient’s response to the combination treatment. For example, In Table 5 of the instant application, page 25 [0092], a list of gene mutations in patients with DLBCL is correlated with the number of treatment responders and non-responders from the study. The first 5 rows show mutations in the genes RNF213, CSMD3, BCL2, NBPF1, and LRP1B present in both groups independent of treatment outcome. For example, BCL2 mutations were observed in 3/10 responders (30.0%) and 6/16 non-responders (37.5%). Specific BCL2 gene mutations observed in responders are further shown in Table 6 on page 26; however no specific mutations are provided for non-responders, even though there was higher correlation between BCL2 mutations and non-responders compared to responders (37.5% vs 30.0%). Similar contradictions are seen throughout the disclosure making it difficult to understand the reliability of the specific mutations identified in the claims. In addition, the specific mutations listed in the tables of the specification are not provided in context of number of responders versus non-responders making it difficult to link the claimed invention to the outcomes of the trial. Without patient specific data, no trend can be observed that would suggest that the outcomes of treatment are predictable with the claimed mutations.
The invention, as claimed, also suggests that the presence of only one single, highly specific gene mutation is enough to predict the patient’s response to the combination treatment. This is an idea that is contradicted by the state of the art around the effective filing date of the invention. For example: 
Reddy, A. et al (2017) Genetic and Functional Drivers of Diffuse Large B Cell Lymphoma Cell 171(2); 481-494 studied genetic drivers and their functional roles in DLBCL patients in order to identify new therapeutic opportunities in the disease (abstract). Reddy’s study included whole exome sequencing and transcriptome sequencing of 1001 DLBCL patients through which they comprehensively define the landscape of 150 genetic drivers of the disease (abstract). Reddy teaches that application of next generation sequencing has revealed a striking degree of molecular and clinical heterogeneity in DLBCL (page 2, paragraph 1) and that the mean number of mutations per DLBCL case was 7.75 (page 3, paragraph 2). Reddy also teaches a “supervised learning approach for defining the association of survival with combinations of genetic and molecular features” (page 22, paragraph 6). 
US 9045801 B2 (British Columbia Cancer Agency Branch) 2 Jun 2015 teaches methods for classifying or monitoring a subject having, or suspected of having, B-cell non-Hodgkin lymphoma comprising testing a sample from a subject for a mutation in one or more biomarkers (abstract). US 9045801 B2 also teaches the use of these biomarkers to enable improved disease management and pharmacological treatment with agents best suited to a particular disease subtype (column 2, lines 41-43). US 9045801 B2 goes on to list many mutations associated with B-cell malignancies in Table 3 on pages 29-34. 
	Reddy and US 9045801 B2 demonstrate the high likelihood that multiple gene mutations would be present in the same patient and the role that these mutation combinations play on survival. The instant application corroborates these teachings. For instance, in the example provided, 26 patients with DLBCL were included in the genome sequencing study [0090]. Based on Table 5 [0092], it is clear that some of these patients had more than one of the gene mutations identified as 54 data points are shown, although it is impossible to tell from the disclosure which mutations were shared among the same patient. Based on the teachings of Reddy and US 9045801 B2 as well as the data disclosed in the specification, it is hard to rationalize the reliability of a single gene mutation in the prediction of treatment outcomes using the combination treatment claimed. 
	The prior art also demonstrates the uncertainty in the ability of gene mutations to predict treatment outcomes. For example: 
Bloehdorn, J., et al (2018) Ibrutinib Can Induce Complete Remissions and Sustained Responses in Refractory Cutaneous or Leg-Type Diffuse Large B-Cell Lymphoma Blood 132 (supplement 1): 4237 studied the clinical course in patients with primary cutaneous DLBCL with regard to molecular characteristics (abstract, aim). Bloehdorn treated patients with diffuse large B-cell lymphoma, leg-type (LT-DLBCL) with ibrutinib and correlated gene mutations with outcomes. Bloehdorn teaches several gene mutations linked to clinical outcomes that are not disclosed in the instant application. Bloehdorn also states that “patients with an indolent clinical course showed a MYD88 p.S251N and BTK p.P385S mutation” (page 2, paragraph 1). The gene mutation MYD88 p.S251N matches the mutation listed in claim 15 of the instant application, and is associated with non-response. BTK mutations were not included in the instant disclosure nor is it discussed how uncharacterized mutations could impact the clinical outcome of the treatment combination disclosed. Claim 1 discloses which patients to treat based on specific mutations and claim 15 discloses which patients not to treat based on other specific mutations leaving an unlimited gap of mutations that are possible and would likely impact treatment outcomes.
	Not only does the disclosure fail to firmly establish trends between treatment outcomes and the claimed gene mutations but the prior art also demonstrates that the link between treatment outcomes and general survival is likely unpredictable using only a small number of specific gene mutations. The following prior art references were found to be pertinent to the methods disclosed but also do not offer enough guidance to demonstrate trends between single (or small groups) of mutations and treatment outcomes:

Huet, S., et al. (2017) BCL2 mutations do not confer adverse prognosis in follicular lymphoma patients treated with rituximab American Journal of Hematology, Wiley, 92 (6); 1-28. Huet studied BCL2 mutations in follicular lymphoma patients and their clinical significance as a prognostic tool during treatment with rituximab (abstract). Huet discloses that in their study there was no association between the clinical characteristics at diagnosis and BCL2 mutation status and that with a median follow-up of 6.7 years, no significant difference in progression free survival or overall survival between mutated and wild type patients was observed (page 6, paragraph 4).  Huet also teaches that this is in contrast to previous findings (page 6, paragraph 4) and that it is possible that the improvement in outcome of BCL2 mutated patients could be a result of the type of treatment that they received and unrelated to the mutations the patients had (page 7, paragraph 1). While the treatment regimen outlined by Huet does not match that of the instant application, Huet demonstrates that there is a general lack of predictability in the field of treatment when it comes to using gene mutations as a prognostic element.

Onaindia, A., et al (2017) Clinical utility of recently identified diagnostic, prognostic, and predictive molecular biomarkers in mature B-cell neoplasms Modern Pathology 30; 1338-1366. Onaindia studied mature B-cell neoplasms and identified markers with prognostic impact (abstract). Onaindia states that “lack of response to standard chemotherapy in patients with chronic lymphocytic leukemia with TP53 mutations and the modifying effect of CXCR4 and MYD88 mutation status on response to ibrutinib…justify pre-treatment screening for these mutations” (page 1339, left column, paragraph 1). Onaindia further teaches mutations in DLBCL patients including those in the genes TNFRSF14, TP53, and MYD88 and that “the presence of MYD88 mutation has prognostic significance as patients with mutation respond better to ibrutinib than patients who are wild type” (page 1350, right column, paragraph 1). This appears to contradict the instant application which categorizes patients with MYD88 mutations as non-responsive.

WO 2016/187508 A3 (The Broad Institute Inc.) 24 Nov 2016 teaches methods for treating cancer including treating a population suffering from cancer with a cancer therapeutic, optionally ibrutinib (page 21, 31.). WO 2016/187508 A3 further teaches that the population of subjects being treated are suffering from DLBCL and have at least one tumor specific mutation comprising any combination selected from a list which includes MYD88:p.S251N (page 49, 62.), a specific mutation which is linked to non-responders in the instant application.

As the disclosure does not provide patient specific evidence of trends in gene mutations as they relate to treatment outcomes, it would be impossible for a skilled artesian to ascertain the reliability of the claimed gene mutations (alone or in combination) on the outcomes of the specified treatment method. Furthermore, the prior art demonstrates a general lack of predictability in the field of associating gene mutations with clinical outcomes. There is a general consensus of heterogenicity in gene mutations across patients with B-cell malignancies and the use of these mutations as biomarkers appears to depend significantly on many external factors (such as mutation combinations); therefore, the level of predictability in the art is very low. 
In view of the lack of predictability in the field at the time of the effective filing date of the claimed invention and the limited information disclosed in the working example of the application, a skilled artesian would not recognize that applicant was in possession of the invention as claimed at the time of filing. Therefore, the instant claims were determined to not meet the written description requirement.

Claims 9-14 and 22-27 are rejected by virtue of their dependency on the rejected claims.

Response to Arguments
Applicant's arguments filed 03 August 2022 have been fully considered but they are not persuasive. The rejection of the claims under 35 USC 112a has been amended from an enablement rejection to a written description rejection in an effort to further communicate the rejection. Applicant’s arguments filed 03 August 2022 are responded to below to the extent that they read on the amended rejection of the instant office action.
Applicant argues that the specification provides clear support for the clinical study from which the subjects’ samples were obtained, clear support for the methods used to assess the subjects’ samples for genetic mutations, and clear support for the mutation frequencies and specific gene mutations identified in responders and non-responders with DLBCL (response bridging pages 6 and 7). 
While the claimed methods, and the specific gene mutations disclosed, were derived from a clinical trial in which patients responded or failed to respond to treatment, applicant does not clearly provide evidence in the disclosure of the trends that were observed on a patient level making it difficult to ascertain how the mutations claimed are the critical mutations for treatment. The state of the art prior to the effective filing date demonstrates that the field is very unpredictable and that multiple gene mutations and factors contribute to a DLBCL patient’s outcomes following treatment. For example, in the study by Reddy et al (2017) Cell 171(2); 481-494 the mean number of mutations per DLBCL case was 7.75 (page 3, paragraph 2). US 9045801 B2 studied patients with B-cell non-Hodgkins lymphoma and lists a multitude of gene mutations associated with B-cell malignancies (abstract; Table 3, pages 29-34). Bloehdorn et al (2018) Blood 132:4237 studied the clinical course of patients with primary cutaneous DLBCL with regard to molecular characteristics and correlated ibrutinib treatment outcomes with the gene mutations identified (abstract). In the study Bloehdorn, teaches several gene mutations linked to clinical outcomes that are not disclosed by the instant application which also focuses on DLBCL treatment with ibrutinib. These prior art studies demonstrate that multiple gene mutations exist in patients with DLBCL and B-cell lymphomas and that combinations of these genes can play a role in overall survival and clinical response to treatments. Other prior art cited in the rejection demonstrate contradictions with the instant application. For example, WO 2016/187508 A3 teaches that in patients with DLBCL who are being treated with ibrutinib, a mutation in MYD88:p.S251N indicates positive response to treatment, while the instant application teaches that this patient would not respond (page 49, 62.). 
In view of the knowledge in the field at the time of the effective filing date of the invention, applicant cannot depend on the prior art to provide written description to the invention and must demonstrate within the disclosure that the applicant was in possession of the invention as claimed at the time of filing. While applicant states that there is clear support for the mutation frequencies and gene mutations, the results provided in the specification are an overview of the results from the clinical trial and do not demonstrate a clear trend as to why the claimed mutations were selected. The tabulated results disclosed by applicant suggest that patients had multiple gene mutations, which is likely in view of the prior art, but does not disclose which mutations were observed in the same patient making it difficult to observe trends in the data. For example, it is possible that a patient had a mutation from claim 1 (responders) and a mutation from claim 2 (non-responders) but that this patient was categorized in one of the two categories despite having mutations from both. The prior art demonstrates that the art is unpredictable and that there is a significant heterogeneity in the gene mutations that regulate response in B-cell malignancies. This criticality has not been overcome by the instant disclosure to demonstrate a clear and predictable way to determine and select treatment course based on a single gene mutation as claimed by applicant.

Applicant further argues that it is not the office’s position to question scientific findings and clinical study results and states that the Federal Circuit has held that testing for safety and effectiveness is the job of the FDA and not the PTO (response, page 8, paragraph 1). Applicant argues that the disclosure is not attempting to claim the treatment of every subject having every possible mutation but rather that the claimed methods are directed to treating a specific patient population- those having one or more mutations specified in claim 1 or those lacking the one or more mutations listed in claim 15 (response, page 9, paragraph 2). Applicant further argues that the claims are not directed to a method of predicting patients that would be responsive to treatment but rather to treating subjects that have (claim 1) or that lack (claim 15) specific mutations (response, page 9, paragraph 3).
	As applicant points out, the claims are drawn to a method of treating DLBCL in a subject. The safety of the treatment is not in question, but the claims are drawn to a functional relationship between the mutations that are listed and the ability to treat DLBCL in a subject using the combination therapy disclosed. Applicant states that the disclosure is only attempting to treat a specifically claimed population, but does not provide support in the disclosure as to how these specifically claimed populations were selected and how a single one of the claimed mutations is critical enough to determine whether or not a patient will respond to treatment. While applicant argues that the claims are not drawn to a method of predicting patients that would be responsive to treatment but rather treating subjects, that have or lack specific mutations, the ability to predict the patient outcomes who have these mutations is the reason that they would be selected for treatment. This concept is further illustrated by applicant’s amendment to claims 1 and 15 where the text “is predicted to be responsive to the combination because…” has been added. 
	MPEP 2163 (I) speaks to the general principles governing compliance with the written description requirement.  In this case, the disclosure does not clearly demonstrate that applicant was in possession of the claimed invention as it is not clear how the mutations claimed as “critical” were selected from the pool of results shown. Discrepancies in the results provided, a lack of detailed results demonstrating trends in gene mutations vs treatment outcomes, and the state of the art prior to the effective filing date of the claimed invention do not support the claimed mutations as critical mutations in the treatment of DLBCL, a function that is required by the claim. 
	For the reasons discussed above, applicant’s arguments of 03 August 2022 were not found to be persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647